COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-10-00459-CV
                                  02-10-00460-CV
                                  02-10-00461-CV



BRUCE MCCONNELL                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                    ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 25, 2012, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a).   We stated we could dismiss these appeals for want of prosecution

unless appellant or any party desiring to continue these appeals filed with the


      1
       See Tex. R. App. P. 47.4.
court within ten days a response showing grounds for continuing the appeals.

See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss these appeals for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).




                                                  PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 23, 2012




                                    2